OPINION OP THE COURT.
A hearing was had in these habeas corpus proceedings in pursuance of the writ issued on the 6th instant, and as it appears therefrom that the petitioner is under restraint by judgment rendered by the Municipal Court of Bayamón, and as it is not shown that the provisions of section 327 of the Code of Criminal Procedure have been complied with, the application for his release is hereby granted, and therefore it is ordered that the said Luis Nevarez, the petitioner herein, be henceforth discharged.

So ordered.

Chief Justice Quiñones, and Justices Hernández, Figueras, MacLeary and Wolf concurred.